DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9 June 2022 is acknowledged and has been entered. 
Status of the Claims:
Claims 5-10, 14 and 16-47 have been cancelled.
New claims 48-51 have been submitted.
Claims 1-4, 11-13, 15 and 48-51 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 11-13, 15 and 48-51 are/stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
Applicant’s claims are drawn to synergistically active composition comprising any extract of cranberry with greater than 95% proanthocyanadins and all of a large number of antibiotics. However, the specification provides only a few examples of combination that could be considered synergistic. As the Specification points out in paragraph [0031], cranberry proanthocyanidins exhibit synergistic activity with two aminoglycoside antibiotics (gentamicin and kanamycin), a polyketide antibiotic (tetracycline), and a macrolide antibiotic (azithromycin) for growth inhibition of pathogenic bacteria (see Table 1, Figs. 1 and 2). Growth curve measurements show that each cranberry proanthocyanidin fraction (without antibiotic) did not reduce the growth rates of E. coli CFT073 and P. aeruginosa PAO1 when compared to untreated cells of each strain (Fig. 3). This demonstrates that the observed bioactivity of the cranberry proanthocyanidins extract is not a killing effect but rather a synergism with the antibiotic. 
Unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, the functional property of an extract of beeswax bloom as an anti-inflammatory is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract. As applicant points out in paragraph [0116] of the instant specification, “[w]ater:ethanol extraction would tend to isolate the free fatty acids, free primary fatty alcohols and proteins rather than the wax esters and straight hydrocarbons."  It would appear that this difference in crude protein and long chain fatty acids is what has "surprisingly been found" by Applicant (see paragraph [0069]) and this difference is dependent upon the extraction method, including solvent used therein.
          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed

         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.
The instant claims are directed to a synergistic combination of components. However, synergism is an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. See e.g. Tallarida (2011). Simply stating some component(s) is/are in an effective amount to result in synergistic effects without more specificity is equivalent to being present in an optimized amount.
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 

In addition, as stated in the Written Opinion of the International Searching Authority of PCT/CA2016/051447:
Claims 1-47 do not comply with PCT Article 6. The claims encompass subject matter which has been shown in the description to be inoperable and therefore there is inadequate support over the full scope of these claims. The claims relate to a synergistically active composition comprising a cranberry extract and at least one antibiotic for treating a bacterial infection. Certain dependent claims define the specific antibiotics in the composition and the types of bacteria which are responsible for the bacterial infection, however several of the antibiotics that are recited in the claims have been shown in the specification to lack synergistic activity when combined with a cranberry extract and applied to bacteria. Specifically, it is demonstrated in Table 1 of the specification that the combination of cPAC and tetracycline or cPAC and kanamycin did not result in any reduction in antibiotic usage when tested on P. aeruginosa and there was no reduction in the usage of norfloxacin when tested on P. mirabilis. Also, Figure 1 shows that there is no synergistic activity between combinations of cPAC and a number of the antibiotics tested, including ampicillin, ciprofloxacin, trimethoprim, and fosfomycin. Thus, the claims encompass embodiments which have been shown in the specification as being inoperable and therefore the claims are not considered adequately supported over the entire scope claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the concentration of 95% cPAC" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is especially confusing since the claim is dependent on 4 different alternative claims, none of which contain the term “concentration of 95% cPAC”.

It is also unclear if the “effective amount” is the same in each case or does it depend on the combination.
	 
Note: For purposes of expedited examination and practicing compact prosecution, the rejection below is put forth for claims supported by the written description of the specification directed to a composition comprising a combination cPAC and an antibiotic chosen from gentamicin, kanamycin, tetracycline and azithromycin for growth inhibition of pathogenic bacteria such as E. coli and P. aeruginosa.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-13, 48 and 50-51 are/stand rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al. (2014). [cited by Applicant in IDS filed 6/8/2018].
Ulrey et al. beneficially discloses a composition comprising cranberry A-type proanthocyanidins (PACs) and the antibiotic, gentamicin, for treating bacterial infections (abstract). Specifically, the combination of cranberry PACs and gentamicin was shown to significantly improve survival of G. mellonella, an in vivo infection model, infected with P. aeruginosa (page 7, right column, first paragraph). P. aeruginosa is a human pathogen associated with infection of the lungs, urinary tract, and kidneys (page 2, left column, second paragraph). The cited reference also teaches that cranberry PACs significantly inhibits biofilm formation of P. aeruginosa (page 4, right column, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons: cranberry extracts containing proanthocyandins and the antibiotics recited are each individually known to possess antiobiotic efficacy, particularly against those strains causing urinary tract infection.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 112 and 103 rejections have been fully considered but they are not persuasive. 
From Applicant’s remarks and the amendments made to the claims and in light of the interview, it would appear that there was a miscommunication. The effect amount found to provide synergistic effects needs to be explicitly specified.  Simply stating “an effective amount” that results in “a synergistic effect” without specifying what that amount actually is amounts to routine optimization that would be well within the purview of the skilled practitioner. Synergy is a highly unpredictable phenomenon greatly dependent on specific proportions of specific ingredients. See e.g., Tallarida (2011). Indeed, it is unclear if the “effective amount” is the same for all of the independent claims.
Similarly, the evidence of synergy pointed out as unexpected/surprising and thus evidence of nonobviousness is not commensurate in scope with the claims. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
The Applicant has shown in the response that the recited combinations of 95% cranberry anthocyanins with various antibiotics results in a reduction in antibiotic usage > 50% has been exemplified in the application. However, the claims are not directed to a method of reducing antibiotic usage. Based on the data of record it is unclear that there is any synergy between the cranberry extract and antibiotics. Simply employing two components with known antibiotic effect would require one to use less of each to get the same effect, this is not necessarily a result of synergy.
Thus, simply stating that the combination is “synergistic” or in an “effective amount” without stating the specific amounts of specific ingredients employed to obtain that synergy, is the very epitome of routine optimization as any person of skill in the art would experiment to find the best combination, which would be the one exhibiting the greatest efficacy, inevitably the one showing synergy. As stated previously, synergy is highly dependent on specific amounts of specific components. The inventiveness is in finding those specific amounts, not in combining components each individually known to have antibiotic properties.
	In other words – the “effective amount” will need to be specified in each case (that is—independent claim) to make the claims commensurate in scope with the supposed synergistic results supported by the specification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655